                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

FAWAZA AKOUTON,

       Plaintiff,                                    Case No. 18-cv-13983
                                                     Hon. Matthew F. Leitman
v.

MOUNTAIN LAKE RISK RETENTION
GROUP, INC., et al.

     Defendants.
__________________________________________________________________/

     ORDER DISMISSING COMPLAINT (ECF #1) WITHOUT PREJUDICE

       On March 26, 2019, the Court entered an order allowing the then-attorneys

for Plaintiff Fawaza Akouton to withdraw as counsel in this action. (See Order, ECF

#9.) In that order, the Court instructed Akouton that, by no later than May 7, 2019,

he needed to “either (1) have new counsel file an Appearance in this action on his

behalf, or (2) personally file written notice with the Court that he will represent

himself in this action.” (Id. at Pg. ID 51.) The Court then told Akouton that “[i]f, by

May 7, 2019, new counsel ha[d] not filed an Appearance on [his] behalf or [he] ha[d]

not filed written notice with the Court that he intend[ed] to represent himself, the

Court [would] enter an order dismissing this action without prejudice.” (Id.) The

Court further instructed Akouton’s then-counsel to serve him with a copy of the

order, and counsel filed proof of that service on April 11, 2019. (See ECF #10.)



                                          1
      New counsel has not filed on Appearance in this action on Akouton’s behalf.

Nor has Akouton filed written notice with the Court that he intends to represent

himself. Finally, Akouton has not contacted the Court to ask for additional time to

respond to the Court’s March 26, 2019, order.

      Accordingly, because Akouton has not complied with the Court’s March 26,

2019, order, and because Akouton has failed to prosecute this action, IT IS

HEREBY ORDERED that Akouton’s Complaint (ECF #1) is DISMISSED

WITHOUT PREJUDICE.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 6, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 6, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
